Citation Nr: 1220485	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-39 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disorder (previously evaluated as enchonodroma of the right wrist and DeQuervain's disease of the right wrist) (claimed as a right hand condition).

2.  Entitlement to service connection for a right wrist disorder (previously evaluated as enchonodroma of the right wrist and DeQuervain's disease of the right wrist) (claimed as a right hand condition).

3.  Entitlement to service connection for a bilateral eye disorder (previously evaluated as myopia) (claimed as vision problems).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1961.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In February 2011, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional lay evidence was submitted after the January 2011 certification of this appeal to the Board, and no waiver from the Veteran was received.  However, in this decision, the Board reopens the Veteran's previously denied claim and then remanding both claims for further development.  Therefore, there is no prejudice to the Veteran, and a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: (1) entitlement to service connection for a right wrist disorder, and (2) entitlement to service connection for a bilateral eye disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1978 rating decision denied service connection for enchonodroma of the right wrist (claimed as a right hand condition).

2.  The evidence pertaining to the Veteran's right wrist disorder submitted subsequent to the August 1978 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1978 rating decision that denied service connection for enchonodroma of the right wrist is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

In an August 1978 rating decision, the RO denied service connection for enchonodroma of the right wrist.  The claim was denied because the Veteran did not have a current disability pertaining to his right wrist or hand.  The Veteran was advised of his appellate rights.  He did not appeal this decision and it became final.  

In January 2009, the Veteran filed to reopen his previously denied claim of entitlement to service connection for a right wrist disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, VA treatment records, a Board hearing transcript, private treatment records, and lay statements have been added to the record since the August 1978 RO denial.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is the evidence added to the record since the last final denial on any basis). 

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new medical evidence establishes that the Veteran has a current diagnosis pertaining to his right wrist.  Specifically, a February 2010 VA outpatient treatment record diagnosed the Veteran with an "old history [of] DeQuervain's of the right hand."  Further, at his February 2011 Board hearing, the Veteran testified that he currently wears a right wrist brace.  The Veteran's assertions of a current disability are presumed credible for the purposes of reopening the claim.  Justus, 3 Vet. App. at 513.  The Veteran's service treatment records (STRs) contain numerous references to right wrist pain; however, the Veteran has never been afforded a VA medical opinion for this claim.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claim for service connection for a right wrist disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as previously mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a right wrist disorder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the service connection claims can be properly adjudicated.  

A remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding a current right wrist diagnosis, a February 2010 VA outpatient treatment record diagnosed the Veteran with an "old history [of] DeQuervain's of the right hand."  Further, at his February 2011 Board hearing, the Veteran testified that he currently wears a right wrist brace.  

Regarding a current eye diagnosis, the Veteran was diagnosed with glaucoma by VA in June 2009.

Regarding an in-service incurrence of the right wrist disorder, the Veteran's May 1958 and September 1959 military entrance examinations revealed that the right wrist was normal.  In March 1960 and June 1961, the Veteran was treated on multiple occasions for right wrist pain and given a right wrist brace.  In June 1961, based on X-rays of the right wrist, it was determined that no right wrist disease was present.  At the Veteran's June 1961 military separation examination, a "tiny calcific deposit in the soft tissues of the right wrist . . . which may represent peritendon it is calcarea" was documented.  

Regarding an in-service incurrence of the bilateral eye disorder, the Veteran's May 1958 and September 1959 military entrance examinations documented "defective vision," which was "not disqualifying" for the military service.  In October 1959, the Veteran was seen on one occasion for complaints of difficulty with his vision.  The Veteran was referred to an eye specialist.  In November 1960, the Veteran was treated on one occasion for vision problems.  He was diagnosed with visual field defect.  At his June 1961 military separation examination, myopia was documented.

Therefore, the claims file currently contains medical and lay evidence of current disorders and in-service incurrences of these disorders.  Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders currently on appeal.  The Veteran has never been afforded a VA medical opinion for these claims.  A VA examination and medical opinion are necessary to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Additionally, the claims file currently contains an undated Social Security Administration (SSA) letter, which informs the Veteran that his Social Security benefit will increase in 2009.  The letter does not state if the Veteran is currently receiving SSA for disability benefits purposes.  The SSA decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2011).

Furthermore, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated from July 2010.  All pertinent records since this date should be obtained and added to the claims file.  All private records should also be updated.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the SSA decision and medical records pertinent to the Veteran's SSA benefits.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VAMC since July 2010 that have not been secured for inclusion in the record.  Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and update all private treatment records.   If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed bilateral eye disorder, to include glaucoma and myopia.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current eye diagnosis, to include glaucoma and myopia.

(b)  If the Veteran has a current eye diagnosis that is not myopia, then determine whether it is at least as likely as not (a 50 percent probability or greater) that the current eye disorder clearly and unmistakably pre-existed his entry into his active military service?  The examiner is asked to consider the May 1958 and September 1959 military entrance examinations that documented defective vision.

i)  If there is clear and unmistakable evidence that the current eye disorder pre-existed his active military service, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the current eye disorder was not aggravated beyond its natural progression during his active military service?  The VA examiner should consider the October 1959 and November 1960 in-service treatments for visual field defects.

ii)  If there is not clear and unmistakable evidence that the current eye disorder pre-existed his active military service, is it at least as likely as not (a probability of at least 50 percent or more) that his current eye disorder was incurred during his active military service?  The VA examiner should consider the October 1959 and November 1960 in-service treatments for visual field defects.

(c)  If the Veteran has a current diagnosis of myopia, then determine whether it is at least as likely as not (a 50 percent probability or greater) that there was aggravation of this pre-existing congenital defect during or by his active military service by a superimposed disease or injury, so as to in turn to result in an additional disability?  The VA examiner should consider the October 1959 and November 1960 in-service treatments for visual field defects, and the June 1961 military separation examination that documented myopia.

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and all of the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).

5.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his right wrist disorder, to include enchonodroma of the right wrist and DeQuervain's disease of the right wrist.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis related to his right wrist.

(b)  If the Veteran has a current diagnosis, then determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current right wrist diagnosis was incurred during his active military service?  The examiner is asked to consider the March 1960 and June 1961 in-service complaints related to the right wrist.
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


